DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolorforosh et al. (US Pub No. 2005/0124884) in view of Iwata et al. (US Patent No. 5,638,013).
With regards to claim 1, Bolorforosh et al. disclose a method for driving an ultrasonic transducer comprising:
coupling a driving electrode and a ground electrode of the ultrasonic transducer (16, 20) to a power supply (30) and a ground, respectively, during a first time period based on a received drive signal (paragraphs [0024]-[0034]; [0041], referring to one or more electrodes (22; “driving electrode”) being connected to the voltage source (30) and other electrodes (22; “ground electrode”) are connected to ground; Figures 1-2).
decoupling the driving electrode of the ultrasonic transducer from the power supply to float the driving electrode during a second time period based on the received drive signal (i.e. signal from the plurality of switches (28)) (paragraph [0041], referring to the “plurality of switches 28 is operable to connect the voltage source 30 to one or more selected electrodes…The switches 28 selectively connect the voltage source 30 and a ground potential to any of the column electrodes…or row electrodes..At a given instant in time, the switches 28 are operable to connect one or more electrodes 22, such as one or more of the columns A and F, and disconnect at least another of the electrodes 22, such as one or more of the columns A through F, from the voltage source 30”; Figure 2, note that at an instance of time, some electrodes are floating with respect to the driving voltage due to disconnection from the driving voltage (30)).
However, Bolorforosh et al. do not specifically disclose that, in addition to decoupling the driving electrode, the ground electrode of the ultrasonic transducer is decoupled from the ground to float the ground electrode of the ultrasonic transducer during a second time period to store a charge between the driving electrode to the ground electrode.
Iwata et al. disclose a low power signal transmission method and circuit in which a plurality of signals are transmitted along their corresponding signal lines, wherein if said plurality of signals includes a signal line in potential increasing process and a signal line in potential decreasing process, the charges of the signal line in potential decreasing process are redistributed to said signal line in potential increasing process, wherein when the charges supplied to one part of the capacitor are released, the released charges are reused (i.e. charge is retained) as the charges to be supplied to another part of the capacitor, thereby reducing current consumed by the signal transmission circuit (Abstract; column 1, lines 6-10; column 2, line 66-column 3, line 18; note that the charge redistribution is based on the receiving driving signal (i.e. potential/voltage and that system retains a charge).  The circuit comprising of a plurality of signal lines (i.e. L(1), L(2)…L(4)), a power-source line (Vcc; i.e. driving voltage); a ground line Vss and a connecting circuit (1) for connecting the signal lines to each other and connecting the signals lines to the power source line Vcc or to the ground line Vss via switches Sc(1)…Sc(4), Ss(1)…Ss(4) and S(1,2), S(1,3),S(1,4), S(2,3), S(2,4) and S(3,4) (column 5, lines 13-32; Figures 1 and 2; note that the signal transmission circuit is similar to the transmit circuit of Bolonforosh et al., which also comprises a plurality of signal lines, a power source, a ground line, and a plurality of switches). The switches are used to redistribute charge; for example, at a certain moment, the signal line L(2) and L(3) are connected to each other by the switch S(2,3) so that the potentials thereof are at 1/2Vcc, etc. (column 6, lines 16-22, note that at this moment, by connecting the lines L(2) and L(3) together, the lines are floated with respect to both the driving voltage (Vcc) and the ground line Vss, wherein a charge (1/2Vcc) is retained); Figures 2, 8-9). Further, at a certain moment, the signal line L(1) is connected to the power source line Vcc while the signal line L(4) is connected to the ground line Vss, and at another moment (i.e. second time period), both the signal line L(1) and L(4) are respectively disconnected from the power source line Vcc and the ground line Vss (column 6, line 16-47; note that at one instance (i.e. first time period), signal lines may be connected to a power supply and ground, respectively, and at another instance (i.e. second time period), the signals lines are disconnected/decoupled from the power supply and the ground, respectively; Figures 1-2, 4, 6-9).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the decoupling of Bolorforosh et al. adopt the signal transmission technique of Iwata et al., wherein, in addition to decoupling the driving electrode, the ground electrode of the ultrasonic transducer is decoupled from the ground to float the ground electrode of the ultrasonic transducer during a second time period to store a charge between the driving electrode to the ground electrode, as taught by Iwata et al., in order to reduce the consumed current/power in the transmit circuit (Abstract; column 1, lines 6-10).
With regard to claim 2, Iwata et al. disclose that their method further comprises shorting the driving electrode and the ground electrode of the ultrasonic transducer subsequent to floating the driving and ground electrode (column 6, lines 16-22, referring to connecting two signal lines together, which would provide electrically shorting of the driving electrode with the ground electrode of the combination which are associated with respective signals lines).
With regards to claim 3, Bolorforosh et al. disclose that the first time period is a driving phase and wherein the driving phase includes electrically coupling the driving electrode to the power supply via a first switch and the ground electrode to the ground via a second switch (paragraph [0041], referring to the “plurality of switches 28 is operable to connect the voltage source 30 to one or more selected electrodes…The switches 28 selectively connect the voltage source 30 and a ground potential to any of the column electrodes…or row electrodes..At a given instant in time, the switches 28 are operable to connect one or more electrodes 22, such as one or more of the columns A and F, and disconnect at least another of the electrodes 22, such as one or more of the columns A through F, from the voltage source 30”, and therefore, at one instance of time, electrodes can be switched from via respective switches; Figure 2).  Iwata et al. also discloses this limitation (column 6, lines 16-column 7, line 24, note that the swtich control includes control of a second switch, etc.; Figures 1-2).
With regards to claim 4, Bolorforosh et al. disclose that the power supply outputs a first voltage V_TX (paragraphs [0038]-[0040]; Figure 2);
With regards to claim 5, Iwata et al. disclose that the second time period is a redistribution phase and wherein the redistribution phase includes electrically decoupling the ultrasonic transducer from the power supply via the first switch and decoupling the ground electrode from the ground via the second switch to float the driving electrode and the ground electrode of the ultrasonic transducer to cause the ultrasonic transducer to retain a charge based on the first voltage V_TX (column 6, lines 16-column 7, line 24, note that the swtich control includes control of a second switch; Figures 1-2).
With regards to claim 6, Iwata et al. disclose that the stored charge is equal to or grater than 25% of the first voltage V_TX (column 6, lines 37-44, referring to 1/4Vcc charge).  
With regards to claim 7, Iwata et al. disclose that the driving phase further includes electrically shorting the driving electrode to the ground electrode (column 6, lines 16-22, referring to connecting two signal lines together, which would provide electrically shorting of the driving electrode with the ground electrode of the combination which are associated with respective signals lines).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE L FERNANDEZ/           Primary Examiner, Art Unit 3793